Citation Nr: 1600883	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-44 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with an evaluation of 50 percent effective March 24, 2008.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's request for an increased disability rating and TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For two reasons, the Veteran's claims must be remanded. 

First, specific to his claim for an increased initial rating for PTSD, in a July 2015 VA fee-based examination the examiner reported that the Veteran was receiving Social Security Administration (SSA) Disability Benefits.  No attempt to obtain any such records has been undertaken.  Because VA has a duty to obtain such records, the Board shall remand the Veteran's claim. 

Second, the matter entitlement to a TDIU was denied by the AOJ in rating decisions issued in July and November of 2011.  The Board finds that the September 2012 statements submitted by the Veteran could be generously construed as a timely Notice of Disagreement with the denial of a TDIU.  It appears that the AOJ determined a timely Notice of Disagreement had been filed, as it included the issue of entitlement to a TDIU in the July 2015 Supplemental Statement of the Case (SSOC).  Unfortunately, the AOJ did not include the issue of entitlement to a TDIU in the 2010 Statement of the Case.  In fact, no Statement of the Case has been issued on the issue of entitlement to a TDIU.  An SSOC cannot respond to a Notice of Disagreement if there has been no prior SOC on the same issue.  38 C.F.R. § 19.31(a).  Thus, this matter must be remanded for the AOJ to issue an SOC on the matter.  See Manlincon v. West, 12 Vet. App. 119 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Issue a Statement of the Case on the matter of entitlement to a TDIU.  This matter should only be returned to the Board if the Veteran perfects a timely appeal of the issue.

2. Contact the Social Security Administration and request that it provide a copy of any claim for disability benefits filed by the Veteran and copies of all supporting documentation associated with the claim. 

3. Associate with the claims file any VA treatment records for the Veteran that have not already been associated with the claims file.  

4. Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


